Douglas, J.,
dissenting. Believing that the statute, R.C. 2949.28(A) and (B)(1), was never properly invoked in that there was never any supporting information that would warrant a suggestion of insanity of Jay D. Scott, it is my opinion that the trial court never had appropriate jurisdiction. Accordingly, any appeal to the court of appeals was likewise not proper and since that court had no jurisdiction, there was nothing to appeal to this court wherein our jurisdiction could properly be invoked. Because the majority finds otherwise, I respectfully dissent.